Exhibit 10.2


SECOND AMENDED AND RESTATED
CONVERTIBLE DEBENTURE

Date:  March 31, 2004 US $2,159,746


1.     ISSUANCE

        1.1      FOR VALUE RECEIVED Madison Oil Company (the “Corporation”)
acknowledges itself indebted and hereby unconditionally promises to pay to or to
the order of PHD Partners LP (the “Holder ”) by 5:00 p.m. (Dallas time) on March
31, 2006 (the “Date of Maturity ”) at the address of the Holder specified below
or as otherwise directed by the Holder, the principal amount of $2,159,746 in
lawful money of the United States of America (the “Principal ”) together with
interest thereon as hereinafter provided. Toreador Resources Corporation
(“Toreador ”), the sole shareholder of the Corporation, acknowledges and agrees
that its common stock may be used to pay the Interest, as defined below, and any
part of the principal amount due upon the Holder’s desire to convert the whole
or any part of this Debenture, subject to the terms specified below.

        1.2      Interest shall accrue on the principal amount outstanding
hereunder from and after the date hereof both before and after maturity, default
and/or judgment at the rate of 6% per annum and shall be paid quarterly in
arrears (hereinafter referred to as the “Interest ”). Interest shall be paid, at
the Corporation’s option, in (i) cash, or (ii) common shares of Toreador (the
“Toreador Shares ”), priced at the average of the closing bid prices for
Toreador Shares on the NASDAQ National Market System for a period of five (5)
days ending on the date that such interest is due.


2.     CONVERSION

         2.1      Conversion Privilege and Conversion Price

    (1)        Upon compliance with and subject to the terms and conditions of
this Article 2, the Holder shall have the right, at its option, at any time up
to, but not after the close of business on the last business day prior to the
Date of Maturity (such time and date being referred to as the “Time of
Expiration ”), to convert the whole or any part of the principal amount of this
Debenture into Toreador Shares at the Conversion Price.


    (2)        “Conversion Price ” means US $6.75 per Toreador Share or such
other dollar amount for which each Toreador Share may be issued from time to
time upon the conversion of Debentures in accordance with the provisions of this
Article 2.


    (3)        This right of conversion extends only to the maximum number of
whole Toreador Shares into which the aggregate principal amount of the Debenture
or Debentures surrendered for conversion at any time by the Holder or Holders
thereof may be converted in accordance with the foregoing provisions of this
Section 2.1. Fractional interests in Toreador Shares will be adjusted for in the
manner provided in Section 2.3.


         2.2     Conversion Procedure

    (1)        A Holder desiring to convert this Debenture in whole or in part
into Toreador Shares shall surrender this Debenture to the Corporation together
with the conversion notice in the form set forth in the Debenture or in a form
otherwise satisfactory to the Corporation and Toreador, duly executed by the
Holder or the Holder’s executors or administrators or other legal
representatives or its or their attorney, duly appointed by an instrument in
writing in form and executed in a manner satisfactory to the Corporation and
Toreador, exercising the right to convert this Debenture in accordance with the
provisions of this Article 2, stating the principal amount which the Holder
elects to convert. Thereupon, subject to payment of all applicable stamp or
security transfer taxes or other governmental charges and compliance with all
reasonable requirements of Toreador, the Holder and/or its nominee(s) or
assignee(s), shall be entitled to be entered in the books of Toreador as at the
Date of Conversion as hereinafter defined (or such other date as is specified in
subsection 2.2(2)) as the Holder of the number of Toreador Shares into which
this Debenture has been converted in accordance with the provisions of this
Article 2 and, as soon as practicable thereafter (and, in any event, no later
than seven (7) business days thereafter), Toreador shall make available for
pickup where the Debenture is surrendered, a certificate or certificates for
such Toreador Shares and, if applicable, the Corporation shall make available
for pickup, a check for any amount payable pursuant to Section 2.3, unless
indicated otherwise on the conversion notice.


--------------------------------------------------------------------------------

    (2)        For the purposes of this Article 2, a Debenture shall be deemed
to be surrendered for conversion on the date (the “Date of Conversion”) on which
it is so surrendered in accordance with the provisions of this Article 2 and, in
the case of a Debenture so surrendered by post or other means of transmission,
on the date on which it is received by the Corporation, provided that if a
Debenture is surrendered for conversion on a day on which the register of
Toreador Shares is closed, the person or persons entitled to receive the
Toreador Shares shall become the holder or holders of record of such as at the
date which such register is next reopened.


    (3)        Any part of a Debenture maybe converted as provided in this
Article 2, and all references to conversion of Debentures shall be deemed to
include conversion of such parts.


    (4)        The Holder of any Debenture of which part only is converted in
accordance with Section 2.1 shall, upon the exercise of the right of conversion,
surrender that Debenture to the Corporation, and the Corporation shall cancel
the same and shall, without charge, forthwith certify and deliver to the Holder
a new Debenture or Debentures in an aggregate principal amount equal to the
unconverted part of the principal amount of the Debenture so surrendered.


    (5)        There shall be a payment or adjustment by the Corporation on
account of any Interest accrued or accruing on this Debenture from the date of
issue up to but not including the Date of Conversion. Toreador Shares issued
upon such conversion shall rank only in respect of dividends declared in favor
of stockholders of record on or after the Date of Conversion or such later date
as such Holder becomes the holder of record of such common shares pursuant to
subsection 2.2(2), from which applicable date they shall for all purposes be and
be deemed to be issued and outstanding as fully paid and non-assessable Toreador
Shares. No adjustment will be made for dividends on the Toreador Shares which
are issued upon conversion of Debentures surrendered for conversion.


    (6)        Surrender to the Corporation by a Holder of a Debenture upon the
exercise of the rights of conversion provided in this Article 2 shall be a good
discharge to the Corporation subject to delivery of a share certificate for the
appropriate number of Toreador Shares issued upon such conversion, and, if
applicable, a check for any amount payable under Section 2.3, by the
Corporation, and the Corporation and Toreador shall not be bound to inquire into
the title of such holder, save as ordered by a court of competent jurisdiction
or as required by statute. Neither the Corporation nor Toreador nor any
registrar shall be bound to see to the execution of any trust affecting the
ownership of any Debenture nor be charged with notice of any equity that may be
subsisting in respect thereof, unless the Corporation, Toreador or such
registrar has actual notice thereof.


--------------------------------------------------------------------------------

         2.3     No Requirement to Issue Fractional Shares

        Toreador shall not be required to issue fractional Toreador Shares upon
the conversion of Debentures pursuant to this Article 2. If more than one
Debenture is surrendered for conversion at one time by the same Holder, the
number of whole Toreador Shares issuable upon conversion thereof will be
computed on the basis of the aggregate principal amount of this Debenture to be
converted. If any fractional interest in the Toreador Shares would, except for
the provisions of this Section 2.3, be deliverable upon the conversion of any
principal amount of Debentures, the Corporation shall, in lieu of Toreador
delivering any certificate of such fractional interest, satisfy such fractional
interest by paying to the Holder of such surrendered Debenture an amount in
lawful money of the United States of America (computed to the nearest cent)
equal to the balance of the principal amount of the Debenture tendered for
conversion.


         2.4     Cancellation of Converted Debentures

        All Debentures converted in whole or in part under the provisions of
this Article 2 shall forthwith be delivered to and cancelled by the Corporation
and, subject to the provisions of subsection 2.2(4), no Debenture shall be
issued in substitution therefore.


         2.5     Toreador to Reserve Shares

        Toreador covenants that it shall at all times reserve and keep available
out of its authorized common shares, solely for the purpose of issuance upon
conversion of this Debenture as provided in this Article 2, and conditionally
issue to Holders who may exercise their conversion rights hereunder, such number
of Toreador Shares as would be issuable upon the conversion of this Debenture.
Toreador covenants that all Toreador Shares which shall be so issuable shall, on
surrender and conversion of Debentures in accordance with the terms hereof, be
duly and validly issued as fully paid and non-assessable, free from pre-emptive
or similar rights on the part of the holders of any common shares or any other
person and free from all liens and charges with respect to the issue thereof.


         2.6     Taxes and Charges on Conversion

        Toreador will from time to time promptly pay any and all taxes and
charges which may be imposed by the laws of the United States or any state
thereof (except income tax or security transfer, tax, if any) which are payable
by Toreador with respect to the issuance and/or delivery to the Holder of this
Debenture, of Toreador Shares pursuant to the terms of this Debenture.


         2.7     Applicable Securities Legislation

        The Corporation and Toreador shall not, directly or indirectly, do any
act or thing or, to the extent that it is able, permit any act or thing to be
done, which would remove or deny any registration or prospectus exemption
available under any applicable securities legislation with respect to the
issuance of Toreador Shares upon the exercise of the conversion rights contained
in this Debenture.


         2.8     Adjustment of Conversion Price

        The Conversion Price in effect at any date shall be subject to
adjustment from time to time as follows:

--------------------------------------------------------------------------------

    (a)        If and whenever at any time prior to the Time of Expiration,
Toreador shall (i) subdivide or redivide the outstanding Toreador Shares into a
greater number of shares, (ii) reduce, combine or consolidate the outstanding
Toreador Shares into a smaller number of shares, or (iii) issue Toreador Shares
to the holders of all or substantially all of the outstanding Toreador Shares by
way of a stock dividend (other than the issue of common shares to holders of
common shares, pursuant to their exercise of options to receive dividends in the
form of common shares in lieu of dividends paid in the ordinary course on the
common shares), the Conversion Price in effect on the effective date of such
subdivision, redivision, reduction, combination, consolidation or on the record
date of such issue of Toreador Shares by way of a stock dividend, as the case
may be, shall be adjusted to that amount determined by multiplying the
Conversion Price in effect immediately prior to such date by a fraction, of
which the numerator shall be the number of Toreador Shares outstanding on such
date before giving effect to such subdivision, redivision, reduction,
combination, consolidation or stock dividend and of which the denominator shall
be the number of Toreador Shares outstanding after giving effect thereto. Such
adjustment shall be made successively whenever any event referred to in this
subsection 2.8(a) shall occur. Any such issuance of Toreador Shares by way of a
stock dividend shall be deemed to have been made on the record date for the
stock dividend for the purpose of calculating the number of outstanding Toreador
Shares under subsections (b) and (c) of this Section 2.8.


    (b)        If and whenever at any time prior to the Time of Expiration
Toreador shall fix a record date for the issuance of rights, options or warrants
to all or substantially all the holders of Toreador Shares entitling them, for a
period expiring not more than forty-five (45) days after such record date, to
subscribe for or purchase Toreador Shares (or securities convertible into
Toreador Shares) at a price per share (or having a conversion or exchange price
per share) less than the Conversion Price per Toreador Share on such record
date, then, the Conversion Price shall be adjusted immediately after such record
date so that it shall equal the price determined by multiplying the Conversion
Price in effect on such record date by a fraction, of which the numerator shall
be the total number of Toreador Shares outstanding on such record date plus a
number of Toreador Shares equal to the number arrived at by dividing the
aggregate price of the total number of additional Toreador Shares offered for
subscription or purchase (or the aggregate conversion or exchange price of the
convertible securities so offered) by such Current Market Price per Toreador
Share, and of which the denominator shall be the total number of Toreador Shares
outstanding on such record date plus the total number of additional Toreador
Shares offered for subscription or purchase (or into which convertible
securities so offered are convertible); any Toreador Shares owned by or held for
the account of Toreador shall be deemed not to be outstanding for the purpose of
any such computation. Such adjustment shall be made successively whenever such a
record date is fixed. To the extent that any such rights or warrants are not so
issued or any such rights or warrants are not exercised prior to the expiration
thereof, the Conversion Price shall be readjusted to the Conversion Price which
would then be in effect if such record date had not been fixed or to the
Conversion Price which would then be in effect based upon the number of Toreador
Shares (or securities convertible into Toreador Shares) actually issued upon the
exercise of such rights or warrants, as the case may be.


    (c)        If and whenever at any time prior to the Time of Expiration
Toreador shall fix a record date for the making of a distribution to all or
substantially all the holders of its outstanding common shares of (i) shares of
any class other than common shares and other than shares distributed to holders
of common shares pursuant to their exercise of options to receive dividends in
the form of such shares in lieu of dividends paid in the ordinary course on the
common shares or (ii) rights, options or warrants (excluding those referred to
in this subsection 2.8(b)) or (iii) evidences of indebtedness or (iv) assets
(excluding dividends paid in the ordinary course), then in each such case,
subject to the approval of the Nasdaq National Market System and/or any other
exchange on which the Toreador Shares are then listed, the Conversion Price
shall be adjusted immediately after such record date so that it shall equal the
price determined by multiplying the Conversion Price in effect on such record
date by a fraction, of which the numerator shall be the total number of Toreador
Shares outstanding on such record date multiplied by the Current Market Price
per Toreador Share on such record date, less the fair market value (as
determined by the board of directors, which determination shall be conclusive)
of all such shares or rights, options or warrants or evidences of indebtedness
or assets so distributed, and of which the denominator shall be the total number
of Toreador Shares outstanding on such record date multiplied by such Current
Market Price per Toreador Share; any Toreador Shares owned by or held for the
account of Toreador shall be deemed not to be outstanding for the purpose of any
such computation. Such adjustment shall be made successively whenever such a
record date is fixed. To the extent that such distribution is not so made, the
Conversion Price shall be readjusted to the Conversion Price which would then be
in effect if such record date had not been fixed or to the Conversion Price
which would then be in effect based upon such shares or rights, options or
warrants or evidences of indebtedness or assets actually distributed as the case
may be. In clause (iv) of this subsection 2.8(c), the term “dividends paid in
the ordinary course” shall include the value of any securities or other property
or assets distributed in lieu of cash dividends paid in the ordinary course at
the option of shareholders.


--------------------------------------------------------------------------------

    (d)        In the case of any reclassification or change (other than a
change resulting only from consolidation or subdivision) of the Toreador Shares
or in case of any amalgamation, consolidation or merger of Toreador with or into
any other corporation, or in the case of any sale of all or substantially all of
the assets of Toreador, as or substantially as, an entirety to any other
corporation, the Conversion Price shall be adjusted so that each Debenture
shall, after such reclassification, change, amalgamation, consolidation, merger
or sale, be convertible into the number of shares or the number, kind or amount
of other securities or property of Toreador, or such continuing, successor or
purchaser corporation, as the case may be, which the Holder thereof would have
been entitled to receive as a result of such reclassification, change,
amalgamation, consolidation, merger or sale if on the effective date thereof he
had been the holder of the number of common shares into which the Debenture was
convertible prior to the effective date of such reclassification, change,
amalgamation, consolidation, merger or sale. No such reclassification, change,
amalgamation, consolidation, merger or sale shall be carried into effect unless,
in the opinion of the directors of Toreador, all necessary steps shall have been
taken to ensure that the Holders shall thereafter be entitled to receive such
number of shares or other securities or property of Toreador, or such
continuing, successor or purchasing corporation, as the case may be, subject to
adjustment thereafter in accordance with provisions similar, as nearly as may
be, to those contained in this Section 2.8.


    (e)        In any case in which this Section 2.8 shall require that an
adjustment shall become effective immediately after a record date for an event
referred to herein, Toreador may defer, until the occurrence of such event,
issuing to the Holder of any Debenture converted after such record date and
before the occurrence of such event, the additional Toreador Shares issuable
upon such conversion by reason of the adjustment required by such event;
provided, however, that Toreador shall deliver to such Holder an appropriate
instrument evidencing such Holder’s right to receive such additional Toreador
Shares upon the occurrence of the event requiring such adjustment and the right
to receive any distributions made on such additional Toreador Shares declared in
favor of holders of record of Toreador Shares on and after the Date of
Conversion or such later date as such Holder would, but for the provision of
this subsection 2.8(e), have become the holder of record of such additional
Toreador Shares pursuant to subsection 2.2(1).


    (f)        The adjustments provided for in this Section 2.8 are cumulative
and shall apply to successive subdivisions, redivisions, reductions,
combinations, consolidations, distributions, issues or other events contemplated
herein resulting in any adjustment under the provisions of this Section 2.8,
provided that, notwithstanding any other provision of this Section 2.8, no
adjustment of the Conversion Price shall be required unless such adjustment
would require an increase or decrease of at least 1% in the Conversion Price
then in effect; provided, however, that any adjustments which by reason of this
subsection 2.8(f) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment.


--------------------------------------------------------------------------------

    (g)        In the event of any question arising with respect to the
adjustments provided in this Section 2.8 such question shall be conclusively
determined by a firm of certified public accountants appointed by Toreador (who
may be Toreador’s auditors); such accountants shall have access to all necessary
records of Toreador and such determination shall be binding upon Toreador and
the Holder.


    (h)        In the case Toreador shall take any action affecting the Toreador
Shares other than action described in this Section 2.8 which in the opinion of
the directors of Toreador would materially affect the rights of the Holder, the
Conversion Price shall be adjusted in such manner and at such time, by action of
the directors, as the directors in their sole discretion may determine to be
equitable in the circumstances which action shall be subject to the prior
approval of the Nasdaq National Market System (and/or any other exchange on
which such shares are then listed). Failure of the directors to make such an
adjustment shall be conclusive evidence that the directors have determined that
it is equitable in the circumstances to make no adjustment.


         2.9     Notice as to Adjustment

        Toreador shall, except in respect of any subdivision, redivision,
reduction, combination, consolidation or reclassification of the Toreador
Shares, forthwith give notice to the Holders specifying the event requiring such
adjustment or readjustment and the results thereof, including the resulting
Conversion Price; provided that, if Toreador has given notice covering all the
relevant facts in respect of an event under Section 2.8, no such notice need be
given under this Section 2.9.


3.     CONSENT REQUIRED

        The written consent of the Holder shall be required prior to the taking
of any action or entering into of any agreement which would restrict or
interfere with the Corporation’s ability to make Interest or Principal payments
pursuant to this Debenture.


4.     DEFAULT

         4.1     Events of Default

        Any of the following shall constitute an “Event of Default”: (a) failure
to pay any Principal when due and payable, which failure continues for five (5)
days; (b) failure to pay any Interest when due and payable, which failure
continues for thirty (30) days; or (c) bankruptcy, insolvency or reorganization
of the Corporation or Toreador.

         4.2     Remedies for Default

        If an Event of Default shall have occurred and be continuing, then
Holder, at its option, may (i) declare the principal of, and all interest then
accrued on, this Debenture and any other liabilities of Corporation to Holder to
be forthwith due and payable, whereupon the same shall forthwith become due and
payable without notice, presentment, demand, protest, notice of intention to
accelerate, notice of acceleration, or other notice of any kind, all of which
Corporation hereby expressly waives, (ii) reduce any claim to judgment, and/or
(iii) without notice of default or demand, pursue and enforce any of Holder’s
rights and remedies under this Debenture or otherwise provided under or pursuant
to any applicable law.

--------------------------------------------------------------------------------


5.     TRANSFERABILITY

        This Debenture shall be treated as a negotiable instrument and may be
sold, transferred, assigned, pledged, encumbered or otherwise dealt with or
disposed of, absolutely or by way of security, without the prior written consent
of the Corporation or Toreador.


6.     GENERAL

         6.1     Notice

          Any notice to be given hereunder shall be effective if given
personally, or if sent by regular mail, postage prepaid, or by facsimile as
follows:


  if to the Corporation:               Madison Oil Company         4809 Cole
Avenue, Suite 108          Dallas, Texas 75205 U.S.A.                       Fax
No.      214.559.3945                If to Toreador:                          
Toreador Resources Corporation          4809 Cole Avenue, Suite 108         
Dallas, Texas 75205 U.S.A.                      Fax No.      214.559.3945      
         if to the Holder:                         PHD Partners LP          c/o
David M. Brewer          33 Plymouth Road          Summit, New Jersey 07901   
                  Fax No.      908.273.8348            

         6.2     Press Release

          Except to the extent required by law or with the prior written consent
of the Holder, such consent not to be unreasonably withheld, the Corporation and
Toreador shall not make any public announcement regarding this Debenture.


         6.3     Receipt of True Copy

        The Corporation and Toreador acknowledge having received a true copy of
this Debenture.

         6.4     Usury Laws

          Regardless of any provisions contained in this Debenture, Holder shall
never be deemed to have contracted for or be entitled to receive, collect, or
apply as interest, any amount in excess of the maximum non-usurious rate of
interest which, under all legal requirements, Holder is permitted to contract
for, charge, take, reserve, or receive on this Debenture, and in the event
Holder ever receives, collects, or applies as interest any such excess, such
amount which would be excessive interest shall be applied to the reduction of
the unpaid principal balance of this Debenture, and, if the principal balance of
this Debenture is paid in full, then any remaining excess shall forthwith be
paid to Corporation. In determining whether or not the interest paid or payable
under any specific contingency exceeds the highest lawful rate, the Corporation
and Holder shall, to the maximum extent permitted under applicable law, (a)
characterize any non-principal payment (other than payments which are expressly
designated as interest payments hereunder) as an expense, fee, or premium,
rather than as interest, (b) exclude voluntary prepayments and the effect
thereof, and (c) spread the total amount of interest throughout the entire
contemplated term of this Debenture so that the interest rate is uniform
throughout such term.


--------------------------------------------------------------------------------

         6.5     Successors and Assigns

          This Debenture and all its provisions shall enure to the benefit of
and be binding upon the Holder and shall be binding on the Corporation and
Toreador, their successors and assigns. The term “successor” shall include,
without limiting its meaning, any company resulting from the amalgamation of the
Corporation or Toreador with any other company.


         6.6     Jurisdiction

          This Debenture shall be construed in accordance with the laws of the
State of Texas and the parties hereto irrevocably attorn to the jurisdiction of
the courts of the State of Texas.


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF the Corporation, Toreador and the Holder have caused
this Debenture to be signed by their proper officers duly authorized as of the
date first shown above.

      MADISON OIL COMPANY                By:        /s/ G. Thomas Graves
III               Name:   G. Thomas Graves III       Title:     President      
         TOREADOR RESOURCES CORPORATION                By:        /s/ Douglas W.
Weir               Name:   Douglas W. Weir       Title:     Senior Vice
President and Chief Financial Officer                PHD PARTNERS LP            
   By:        Madison Co. Inc.,                     Its General Partner      
              /s/ David M. Brewer               Name:   David M. Brewer      
Title:     President

--------------------------------------------------------------------------------